Title: To Thomas Jefferson from Caspar Wistar, 2 March 1807
From: Wistar, Caspar
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            Philada. March 2d. 1807.—
                        
                        Please to accept my Sincere thanks for your kind communication of Feby. 25 last. I assure you that I
                            sincerely regret the part I have taken in proposing an appointment which was contrary to a principle that seems so very
                            correct. I confidently hope that he will give you satisfaction for he appears to have excited very unusual sensations of
                            concern in the minds of many of our mathematical members—
                        The Society will feel a new sense of obligation for your attention & liberality respecting the large bones
                            as one of them I am extremely gratified by the circumstances & expect a very interesting result.   As to the Mammoth, we
                            want principally the bones of the Head no Specimen of the part above the upper Jaw are to be found in any collections
                                here. Duplicates of this important part would be very
                            interesting to enable us to decide with Confidence as to the general form.   Dr. Goforth appears to have found many teeth of
                            the Siberian Elephant, (ribbed transversely) The bones of this Animal must also have been there, but I have not seen or
                            heard of any bones different from those of the Mammoth, & therefore beg leave to propose to Captain Clarke to examine different bones belonging to the same part of the body,
                            to determine whether the bones of the Siberian Animal are also to be found.   There are different species of Tusks, I have
                            one which has been worn as flat as a Scythe, & has no spiral twist—differing greatly from the Mammoth’s tusk—we want
                            information, & specimens also, relative to this: But the most interesting of all these Objects, is the great Paw— There
                            seems every reason to believe it is five feet in length. I doubt whether it belonged to the Megalonix, however this may
                            be, its enormous size renders it immensely interesting, whether we suppose the animal to have walked on its toes, as the
                            Genus Felis, Canis, &ca. or on the flat part of its foot, as the Bear. My chagrin at the loss of this Specimen is
                            very great, but I have sanguine hopes that the object may be replaced by this Search—It is not improbable that there are
                            many other bones equally interesting, whose existence we do not suspect, & therefore, if it can be done with out
                            inconvenience, it would be desirable to have specimens of all such as appear here to Capt. Clarke especially the Head &
                            Paws—If that Gentleman could examine Mr Peales Sceleton it would aid him in his search. while the presence of the
                            distinguished Travellers Lewis & Clarke whose enterprize reflects so much credit upon their Country as well as
                            themselves would be a great gratification to all the friends of Science among us—With the greatest respect I beg leave to
                                Subscribe Your obliged friend
                        
                            C. Wistar Jr.
                        
                    